Citation Nr: 1127739	
Decision Date: 07/25/11    Archive Date: 08/02/11

DOCKET NO.  04-17 802	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

Entitlement to an increased evaluation for service-connected healed fracture of the left elbow radial head, currently evaluated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

K. Millikan, Counsel

INTRODUCTION

The Veteran served on active military duty from March 1978 to September 1996.  This matter comes to the Board of Veterans' Appeals (Board) on appeal from October 2002 and August 2003 rating decisions by the Montgomery, Alabama, Regional Office (RO) of the Department of Veterans Affairs (VA).  In April 2008, the Veteran testified at a personal hearing conducted before the undersigned Veterans Law Judge (VLJ) at the RO.  A copy of the transcript of the hearing is of record. ) The Board remanded the case in August 2008.  


FINDING OF FACT

The Veteran's service-connected healed fracture of the left elbow radial head (left elbow disability) is manifested by limitation of pronation to 55 degrees, or motion lost beyond the last quarter of the arc, due to additional functional limitation upon repetitive motion, without bone fusion or the hand fixed in supination or hyperpronation.  


CONCLUSION OF LAW

The criteria for a 20 percent evaluation, but no more, for a left elbow disability have been met.  38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2002); 38 C.F.R. §§ 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5213 (2010); DeLuca v. Brown, 8 Vet. App. 202, 206 (1995).  


REASONS AND BASES FOR FINDING AND CONCLUSION

Under the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2010).

Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Quartuccio v. Principi, 16 Vet. App. 183, 186-87 (2002).  This notice must be provided prior to an initial RO decision on a claim.  Mayfield v. Nicholson, 444 F.3d 1328, 1333 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112, 119 (2004).  For increased rating claims, the VCAA requires generic notice of the type of evidence needed to substantiate the claim, i.e., evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on employment, as well as general notice regarding how disability ratings and effective dates are assigned.  Vazquez-Flores v. Shinseki, 580 F.3d 1270, 1280-81 (Fed. Cir. 2009).

Defective timing or content of VCAA notice is not prejudicial to a claimant if the error does not affect the essential fairness of the adjudication, such as where (1) the claimant demonstrates actual knowledge of the content of the required notice; (2) a reasonable person could be expected to understand from the notice what was needed; or (3) a benefit could not have been awarded as a matter of law.  Sanders v. Nicholson, 487 F.3d 881, 889 (Fed. Cir. 2007), rev'd on other grounds, Shinseki v. Sanders/Simmons, 556 U.S. __ (2009).  Defective timing may be cured by a fully compliant notice letter followed by a readjudication of the claim.  Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006). 

Here, VA's duty to notify has been satisfied.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).   August 2002, September 2008, and December 2009 letters provided the required VCAA notice and were followed by a February 2010 readjudication in a supplemental statement of the case.  Prickett, 20 Vet. App. at 376.  Additionally, the Veteran was represented by a certified veterans' service organization throughout the claims process.  Accordingly, VA's duty to notify has either has been satisfied or any deficiency has caused no prejudice to the Veteran.  

VA's duty to assist the Veteran has also been satisfied.  38 U.S.C.A. § 5103A(b), (c); 38 C.F.R. § 3.159(c)(1)-(3).  The Veteran's service treatment records, VA medical records, and identified private medical records have been obtained.   VA provided the Veteran medical examinations in September 2002 and April 2009.  Those examinations are adequate because they include subjective information regarding the disability, objective findings that correlate to the diagnostic code criteria, thorough physical examinations, and the last examination was conducted upon a review of the claims file.  See Green v. Derwinski, 1 Vet. App. 121, 124 (1991) (holding that VA's duty to assist includes the duty to conduct a thorough and contemporaneous examination that takes into account prior medical records, so that the evaluation of the claimed disability is a fully informed one); Littke v. Derwinski, 1 Vet. App. 90, 93 (1990) (noting that remand may be required if the record before the Board contains insufficient medical information for evaluation purposes).  Additionally, the Veteran provided testimony at an April 2008 Board hearing.  There is no indication in the record that additional evidence relevant to the issues decided herein is available and not part of the claims file.  See Pelegrini, 18 Vet. App. at 121-22.  As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537, 542-43 (2006), aff'd, Mayfield v. Nicholson, 499 F.3d 1317 (2007); see also Dingess/Hartman, 19 Vet. App. at 486.

This appeal was remanded by the Board in August 2008.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (holding that a Court or Board remand confers upon the appellant the right to compliance with that order).  That remand requested the AMC conduct the following development:  provide additional VCAA notice, obtain VA medical records beginning in May 2007, and provide a VA examination.  A VCAA-compliant letter was provided in September 2008 and an examination was provided in April 2009.  In September 2008, the RO searched for post-2007 VA medical records, but none were found, although other VA medical records were obtained an associated with the claims file.  Accordingly, the Board finds that there has been substantial compliance with its previous remand and it may proceed to adjudication of this appeal.  D'Aries v. Peake, 22 Vet. App. 97, 105 (2008) (holding that there must be substantial compliance with the terms of a Court or Board remand).

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Schedule), found in 38 C.F.R. Part 4 (2010).  The Schedule is primarily a guide in the evaluation of disability resulting from all types of diseases and injuries encountered as a result of or incident to military service.  The ratings are intended to compensate, as far as can practicably be determined, the average impairment of earning capacity resulting from such diseases and injuries and their residual conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 (2010).  In resolving this factual issue, the Board may only consider the specific factors as are enumerated in the applicable rating criteria.  See Massey v. Brown, 7 Vet. App. 204, 208 (1994); Pernorio v. Derwinski, 2 Vet. App. 625, 628 (1992).

In considering the severity of a disability, it is essential to trace the medical history of the veteran.  38 C.F.R. §§ 4.1, 4.2, 4.41 (2010).  Consideration of the whole-recorded history is necessary so that a rating may accurately reflect the elements of any disability present.  38 C.F.R. § 4.2; Peyton v. Derwinski, 1 Vet. App. 282 (1991).  Although the regulations do not give past medical reports precedence over current findings, the Board is to consider the veteran's medical history in determining the applicability of a higher rating for the entire period in which the appeal has been pending.  Powell v. West, 13 Vet. App. 31, 34 (1999).  Where entitlement to compensation has already been established and an increase in the disability rating is at issue, the present level of disability is of primary concern.  Francisco v. Brown, 7 Vet. App. 55 (1994).  Staged ratings are, however, appropriate when the factual findings show distinct time periods in which a disability exhibits symptoms that warrant different ratings.  Hart v. Mansfield, 21 Vet. App. 505, 509-10 (2007).  "The relevant temporal focus for adjudicating an increased-rating claim is on the evidence concerning the state of the disability from the time period one year before the claim was filed until VA makes a final decision on the claim."  Hart, 21 Vet. App. at 509.

The evaluation of the same disability under various diagnoses is to be avoided.  38 C.F.R. § 4.14 (2010).  However, separate evaluations for separate and distinct symptomatology may be assigned where none of the symptomatology justifying an evaluation under one diagnostic code is duplicative of or overlapping with the symptomatology justifying an evaluation under another diagnostic code.  Esteban v. Brown, 6 Vet. App. 259, 262 (1994).  Additionally, if two evaluations are potentially applicable, the higher evaluation is assigned if the disability picture more nearly approximates the criteria required for that evaluation; otherwise, the lower rating is assigned.  38 C.F.R. § 4.7 (2010).  Any reasonable doubt regarding a degree of disability is resolved in favor of the Veteran.  38 C.F.R. § 4.3 (2010).

The Veteran has stated that his left arm is his non-dominant arm.  The Veteran's left elbow disability is assigned a 10 percent evaluation, which contemplates malunion of the minor arm radius with bad alignment.  See 38 C.F.R. § 4.71a, Diagnostic Code 5299-5212 (2010).  The Veteran's disability is an unlisted condition which is rated under the diagnostic code for a closely related disease or injury in which not only the functions affected, but the anatomical localization and symptomatology, are closely analogous.  See 38 C.F.R. §§ 4.20, 4.27 (2010).  

A 20 percent evaluation is assigned for nonunion of the radius in the upper half or nonunion in the lower half with false movement, without loss of bone substance or deformity, and a maximum 30 percent evaluation is assigned for nonunion in the lower half with false movement with loss of bone substance or deformity.  38 C.F.R. § 4.71a, Diagnostic Code 5212.  At a September 2002 VA joints examination, an x-ray report noted possible old fracture of the radial head with no other joint or bone abnormality.  At an April 2009 VA joints examination, there was no appreciated loose, nonunion, or malalignment of the elbow.  The evidence of record thus indicates there is no nonunion, loose movement, or bone or joint abnormality or deformity.  Accordingly, an increased evaluation under this diagnostic code is not warranted.

An increased evaluation under other potentially applicable diagnostic codes has been considered.  Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1991).  For impairment of supination and pronation of the forearm, a 20 percent evaluation is assigned for limitation of pronation with motion lost beyond the last quarter of arc, so the hand does not approach full pronation, for limitation of pronation with motion lost beyond the middle of arc, for loss of supination or pronation due to bone fusion, with the hand fixed near the middle of the arc or moderate pronation, or for loss of supination or pronation due to bone fusion, with the hand fixed in full pronation.  A 30 percent evaluation is assigned for loss of supination or pronation due to bone fusion, with the hand fixed in supination or hyperpronation.  38 C.F.R. § 4.71a, Diagnostic Code 5213 (2010).  Normal forearm supination is from 0 to 80 degrees and normal forearm pronation is from 0 to 85 degrees.  38 C.F.R. § 4.71a, Plate I (2010).  

Here, a September 2002 VA joints examination x-ray report noted possible old fracture of the radial head with no other joint or bone abnormality.  At the April 2009 VA joints examination, there was forearm supination and pronation from zero to 60 degrees with moderate limitation due to pain.  There was an additional 5 degree loss of range of motion of his left forearm during repetitive supination and pronation.  There was also increased weakness, fatigability, guarding, and give-way.  Thus, the evidence shows there is no bone abnormality and thus no bone fusion.  But there is pronation and supination to 55 degrees, when considering additional functional limitation.  See 38 C.F.R. §§ 4.40, 4.45, 4.59 (2010); see also DeLuca v. Brown, 8 Vet. App. 202, 206 (1995).  Because the full arc of supination is to 80 degrees, and additional functional limitations cause the Veteran's supination to be to 55 degrees, there is a loss of motion beyond the last quarter of the arc, which is from 60 to 80 degrees.  Accordingly, because additional functional limitation causes a loss of 5 degrees of forearm supination, there is motion lost beyond the last quarter of the arc and a 20 percent evaluation is warranted.  

A 30 percent evaluation, however, is not warranted.  Such an evaluation is assigned for loss of supination or pronation due to bone fusion, with the hand fixed in supination or hyperpronation.  38 C.F.R. § 4.71a, Diagnostic Code 5213.  As noted above, the April 2009 VA joints examination documents that the Veteran has limited supination, but no loss of supination.  Additionally, no bone fusion or hand fixation is noted.  Thus, a 30 percent evaluation is not for assignment.  

For minor forearm limitation of flexion, 30 and 40 percent evaluations are assigned for flexion limited to 55 and 45 degrees, respectively.  38 C.F.R. § 4.71a, Diagnostic Code 5206 (2010).  For minor forearm limitation of extension, 30 and 40 percent evaluations are assigned for extension limited to 100 and 110 degrees, respectively.  38 C.F.R. § 4.71a, Diagnostic Code 5207 (2010).  Here, at the September 2002 VA joints examination, there was left elbow extension to 0 degrees and flexion to 125 degrees, with moderate functional limitation or loss due to pain.  At the April 2008 Board hearing, the Veteran reported full range of motion.  At the April 2009 VA joints examination, there was left elbow flexion to 135 degrees and extension to zero degrees, with moderate limitation due to pain.  There was an additional 10 degree loss of flexion with repetitive range of motion, to 125 degrees of flexion.  But these findings do not demonstrate extension to 100 or 110 degrees or flexion to 55 or 45 degrees.  Accordingly, an increased evaluation under these diagnostic codes is not warranted.

Additionally, other diagnostic codes not provide for an increased evaluation as the evidence does demonstrate ankylosis, impairment of the ulna, non-union of the radius and ulna, or traumatic or degenerative arthritis of the left elbow.  38 C.F.R. § 4.71a, Diagnostic Codes 5003, 5010, 5205, 5210, 5211 (2010).  Further, a 20 percent evaluation is the maximum provided for other impairment of the elbow and for minor forearm flexion limited to 100 degrees with forearm extension limited to 45 degrees.  38 C.F.R. § 4.71a, Diagnostic Codes 5208, 5209 (2010).  Accordingly, alternative diagnostic codes do not provide for an increased evaluation.

Consideration has been given to whether there is any additional functional loss not contemplated in the currently assigned 20 percent rating.  See 38 C.F.R. §§ 4.40, 4.45, 4.59; see also DeLuca v. Brown, 8 Vet. App. at 206.  Factors involved in evaluating and rating disabilities of the joints include:  weakness; fatigability; lack of coordination; restricted or excess movement of the joint; or, pain on movement.  38 C.F.R. § 4.45.  Disability of the musculoskeletal system is primarily the inability to perform the normal working movements of the body with normal excursion, strength, speed, coordination and endurance.  Functional loss may be due to the absence or deformity of structures or other pathology, or it may be due to pain, supported by adequate pathology and evidenced by the visible behavior in undertaking the motion.  Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled.  38 C.F.R. § 4.40.  With respect to joints, the factors of disability reside in reductions of normal excursion of movements in different planes, such as more or less than normal movement, weakened movement, excess fatigability, incoordination, pain on movement, swelling, deformity or atrophy of disuse.  38 C.F.R. § 4.45.  The intent of the Schedule is to recognize actually painful, unstable or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint.  38 C.F.R. § 4.59.  The Veteran's 20 percent evaluation is based, in part, on an additional limitation of motion upon use of the left elbow.  Repetitive motion did not cause limitation of motion such that a 30 percent evaluation would be warranted under for limitation of supination, pronation, extension, or flexion.  

Throughout the time period, however, the Veteran reported other functional limitations.  At the September 2002 VA joints examination, the Veteran reported current daily pain with some associated swelling.  He takes Motrin as needed which provides some relief.  In September and December 2002 VA medical records, the Veteran reported left elbow pain of years.  Motrin was not helping.  In August 2003 and April 2004 VA records, the Veteran reported left elbow pain.  In another April 2004 VA record, the Veteran reported pain in all joints that was, on average, an 8 out of 10.  He described the pain as throbbing, sharp, numb, aching, and continual.  In April 2005 VA record, the Veteran reported chronic pain of the elbow, back, knees, and ankles.  The pain was constant and ranged from 7 to 10 out of 10 in severity.  The pain was shooting, stabbing, sharp, aching, burning, throbbing, radiating, and dull.  Pain was alleviated by massage and exercise.  

At the April 2008 Board hearing, the Veteran reported daily left elbow pain that radiates upon and down his arm and worsens in rains, cold weather, and the morning.  He has daily pain, decreased strength, and swelling.  He stated he has full range of motion.  He uses Bengay, Motrin, and Ibuprofen, which help but do not relieve the pain.  The pain radiates up and down the arm.  At the April 2009 VA joints examination, the Veteran reported left elbow constant stiffness, locking and achy pain with minimal swelling.  The pain radiates down his left arm.  All symptoms were worse during cold damp weather of after activity requiring pushing or heavy lifting.  He currently uses analgesic cream and takes Celebrex which provides temporary relief.  He reported flare-ups of increased pain at least once to twice a month, lasting several hours in duration.  During that time, he applies more cream and does not do anything with his left arm.  He was not employed so his condition did not interfere with employment.  The Veteran stated he did not use a brace, cane, or sling.  Upon examination, there was no swelling, but there was pinpoint tenderness over the olecranon and the radial areas.  The Veteran guarded his left elbow.  Left forearm strength was 3/5 with normal strength 5/5.  The examiner confirmed that it was feasible that the Veteran suffered additional limitation on functional ability on repeat use during flare-ups.  There is significant lay and medical evidence of functional limitation, but it does not further limit the Veteran's function to the level of a 30 percent evaluation, as it doesn't cause the hand to be fixated in supination or pronation, flexion to 55 degrees, extension to 100 degrees, or ankylosis of the left elbow.  The Veteran's pain and flare-ups upon use are reflected within the 20 percent evaluation.  The Board thus finds that these provisions do not provide for an increased evaluation.   

Consideration has also been given regarding whether the schedular evaluation is inadequate, thus requiring that the RO refer a claim to the Chief Benefits Director or the Director, Compensation and Pension Service, for consideration of "an extra-schedular evaluation commensurate with the average earning capacity impairment due exclusively to the service-connected disability or disabilities."  38 C.F.R. § 3.321(b)(1) (2010); Barringer v. Peake, 22 Vet. App. 242, 243-44 (2008) (noting that the issue of an extraschedular rating is a component of a claim for an increased rating and referral for consideration must be addressed either when raised by the veteran or reasonably raised by the record).  An extra-schedular evaluation is for consideration where a service-connected disability presents an exceptional or unusual disability picture with marked interference with employment or frequent periods of hospitalization that render impractical the application of the regular schedular standards.  Floyd v. Brown, 9 Vet. App. 88, 94 (1996).  An exceptional or unusual disability picture occurs where the diagnostic criteria do not reasonably describe or contemplate the severity and symptomatology of the veteran's service-connected disability.  Thun v. Peake, 22 Vet. App. 111, 115 (2008).  If there is an exceptional or unusual disability picture, then the Board must consider whether the disability picture exhibits other factors such as marked interference with employment and frequent periods of hospitalization.  Thun, 22 Vet. App. at 115-116.  When those two elements are met, the appeal must be referred for consideration of the assignment of an extraschedular rating.  Otherwise, the schedular evaluation is adequate, and referral is not required.  38 C.F.R. § 3.321(b)(1); Thun, 22 Vet. App. at 116.  

In this regard, the schedular evaluations in this case are not inadequate.  A rating in excess of 20 percent is provided for certain manifestations of the service-connected left elbow disability but the medical evidence reflects that those manifestations are not present in this case.  Additionally, the diagnostic criteria adequately describe the severity and symptomatology of the Veteran's disability, as the criteria assess limitation of motion, bone and joint deformity, and functional limitations such as pain, weakness, and fatigability.  In the absence of any additional factors, this issue need not be referred for consideration of an extraschedular rating.

The evidence of record does not warrant a rating in excess of 20 percent for the left elbow disability at any time during the period pertinent to this appeal.  38 U.S.C.A. § 5110 (West 2002 & Supp. 2010), 21 Vet. App. at 509-10.  In reaching this decision the Board considered the doctrine of reasonable doubt, however, as the preponderance of the evidence is against the Veteran's claim, the doctrine is not for application.  See Gilbert v. Derwinski, 1 Vet. App. 49, 55-56 (1990).


ORDER

An evaluation of 20 percent, but no more, for a left elbow disability is granted, subject to the laws and regulations governing the payment of monetary benefits.




____________________________________________
K. J. ALIBRANDO
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


